 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  1/12/2021
BRUCE REID,                        :
                                   :
               Plaintiff,          :
                                   :    20 Civ. 1817 (VM)
     - against -                   :
                                   :
JONATHAN S. SACK, MICHAEL H. MUI, :
and SACK & SACK, LLP,              :    DECISION AND ORDER
                                   :
               Defendants.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Plaintiff Bruce Reid (“Reid” or “Plaintiff”) brings this

action against Jonathan S. Sack (“Sack”), Michael H. Mui

(“Mui”), and Sack & Sack LLP (the “Firm” or “Sack Firm,” and

collectively, “Defendants”) alleging various claims stemming

from Defendants’ legal representation of Reid in relation to

his   termination   from    ICAP   Capital    Markets     LLP   (“ICAP”).

Plaintiff   asserts   six    causes     of   action:    (1)   fraud;   (2)

negligent   misrepresentation;         (3)   legal     malpractice;    (4)

breach of fiduciary duty; (5) violation of Judiciary Law §

487; and (6) intentional infliction of emotional distress

(“IIED”). Now before the Court is Defendants’ Motion to

Dismiss. (See “Motion,” Dkt. No. 17.)

      The Court construes the correspondence submitted by

Defendants as a motion to dismiss the Complaint pursuant to




                                   1
    Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 2 of 17



Federal Rule of Civil Procedure (“Federal Rule”) 12(b)(6). 1

For    the   reasons    discussed    below,     Defendants’    Motion   is

GRANTED in part and DENIED in part.

                              I.     BACKGROUND

A.      FACTS AND PROCEDURAL BACKGROUND 2

           a. Reid’s Dispute with ICAP and Retention of
              Defendants

        Plaintiff hired Defendants to represent him in a dispute

with his former employer, ICAP. Plaintiff believed that he

had been wrongly terminated from ICAP as retaliation for his

participation in United States Department of Justice (“DOJ”)

and      Commodity     Futures       Trading      Commission    (“CFTC”)

investigations       into   ICAP’s    trading     practices.   Plaintiff

contends that his wrongful termination cost him millions of

dollars in foregone salary and bonus, an inability to secure

subsequent      employment    for    a   time,     out-of-pocket    legal

expenses, and a lower salary at his eventual employment.




1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss).
2 The factual background below, except as otherwise noted, derives from
the Complaint (see “Complaint,” Dkt. No. 7) and the facts pleaded therein,
which the Court accepts as true for the purposes of ruling on a motion to
dismiss. See Spool v. World Child Int’l Adoption Agency, 520 F.3d 178,
180 (2d Cir. 2008) (citing GICC Capital Corp. v. Tech. Fin. Grp., Inc.,
67 F.3d 463, 465 (2d Cir. 1995)); see also Chambers v. Time Warner, Inc.,
282 F.3d 147, 152 (2d Cir. 2002). Except when specifically quoted, no
further citation will be made to the Complaint or the documents referred
to therein.

                                     2
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 3 of 17



        After the DOJ and the CFTC began investigating ICAP in

2013,    Reid     participated       in        a    number   of   interviews        and

depositions       in      cooperation      with        the   investigations.        He

contends that by 2014, ICAP senior management grew angry at

such     cooperation        and    demanded           Reid    meet    with     senior

management to discuss it. After Reid refused to meet with

ICAP management, on October 28, 2014, ICAP terminated Reid

for failure to cooperate in an internal inquiry. On November

3, 2014, ICAP informed Reid they would be strictly enforcing

a noncompetition provision of his Employment Agreement. Reid

contends       his     termination        was        in    retaliation       for    his

participation in the DOJ and CFTC investigations.

        In the summer of 2015, Reid reached out to Defendants to

convey his interest in hiring the firm to pursue claims

against ICAP related to his allegedly wrongful termination.

On     November      4,    2015,   Reid            again   contacted     Defendants

regarding his claims. Defendant Sack responded and told Reid

to schedule a time to meet in person.

        From   there,      Reid    began       corresponding         with    Mui,    an

associate attorney at the Sack firm. From November 2015 to

February 2016, the parties exchanged various emails about

Reid’s claims, until eventually meeting in person on February

24, 2016. Plaintiff alleges that Defendants confirmed they



                                           3
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 4 of 17



would pursue Reid’s claims and discussed a contingency fee

arrangement as compensation for their work.

        b. The Financial Industry Regulatory Authority
           (“FINRA”) Arbitration

     Reid alleges that after retaining Defendants, Defendants

delayed filing an arbitration proceeding on his behalf and

then lied to him about when the arbitration was commenced.

Plaintiff alleges that after the February 24, 2016 meeting,

Defendants promised to draft a FINRA complaint. But it was

not until three months later that Mui forwarded to Reid a

first draft of the complaint.

     Mui and Reid then corresponded regarding ICAP’s by-laws,

which allegedly bore on the claims Reid might bring against

ICAP. After not being able to obtain the by-laws, Reid and

Defendants agreed to commence a FINRA action anyway. In

September   2016,   Mui   represented    to   Reid   that   a    FINRA

proceeding had been filed.

     Over the next few months, Reid followed up with Mui to

ascertain the status of his FINRA action. Mui responded that

he had not heard whether the claim had been processed by FINRA

but was following up for more information. On January 30,

2017, Mui informed Reid that “there was an issue with the

paperwork” in his case, (Complaint ¶ 48), but that after it




                                 4
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 5 of 17



was cleared up, the delays would be over. Mui made similar

representations to Reid in April and May of 2017.

     Reid    contends    that,    despite         these      representations,

Defendants did not file a claim with FINRA on his behalf until

July 2017, almost a year after Mui represented it had been

filed. On August 10, 2017, FINRA advised Defendants that

Reid’s claim was ineligible for arbitration before FINRA. Mui

informed Reid that this was a mistake by FINRA and that he

would be speaking to the FINRA director about Reid’s case.

Despite Mui’s representations, apparently, the FINRA action

never proceeded.

          c. The State Court Action

     In    December    2017,    Mui    sent      Reid   an    email   stating,

“[w]aiting on finra [sic] is getting us nowhere. Let’s discuss

filing in court.” (Complaint ¶ 55.) In January 2018, Mui

represented that he (1) had filed a state court complaint the

week prior and (2) would be sending the complaint to the

process server for service. On February 20, 2018, Reid again

followed up, and Mui said he would contact the process server

for an update. On March 13, 2018, Mui informed Reid the

complaint had been served and that he would be requesting a

preliminary conference.

     On    September    14,    2018,       Mui   represented     that   Reid’s

“court date was rescheduled because it was improperly put on

                                       5
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 6 of 17



during a Jewish holiday,” the supposed defendants in that

case were “still delinquent with discovery,” and he would ask

for “monetary sanctions.” (Id. ¶ 59.) Months later, Mui

represented that he attended a conference on June 25, 2019.

With respect to this conference, Mui represented:

      I attended the court conference this morning. The other
      side sent a coverage attorney who was not prepared to
      discuss anything about the case. The court attorney was
      disappointed with their lack of cooperation and asked me
      if we could resolve the case. I told her that we would
      welcome any good faith opportunity to resolve this but
      that we needed a dance partner on the dance floor to
      make that happen. She said she will be reaching out to
      the other side to gauge their interest and to see whether
      or not a settlement conference at this time makes sense.
      Hopefully this is a positive development and we can gain
      some momentum.

(Id. ¶ 60.)

      Reid alleges that on February 4, 2020, he learned that

no state court action was ever filed by Defendants on his

behalf. Reid further contends no discovery requests were

served, and no court conferences were attended. Additionally,

Reid alleges that Defendants’ excuses with respect to the

delays in filing the FINRA arbitration were similarly false.

On   February   6,   2020,   Reid   discharged   Defendants   as   his

attorneys.

      Shortly after Plaintiff filed the Complaint, Defendants,

by letter, moved to dismiss the Complaint. (See Motion.)

Plaintiff responded to this letter, (see Dkt. No. 21), and


                                    6
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 7 of 17



attached     a   Proposed   Amended    Complaint      with    additional

allegations related to his claims, (see Dkt. No. 21-1). The

Court has considered both these submissions and the parties’

initial correspondence in rendering this decision.

  B. THE PARTIES’ ARGUMENTS

     Defendants argue that (1) Plaintiff’s fraud, breach of

fiduciary duty, and negligent misrepresentation claims should

be dismissed as duplicative of the legal malpractice claim;

(2) the legal malpractice claim should be dismissed for lack

of proximate cause; (3) the IIED claim should be dismissed as

untimely and for lack of extreme and outrageous behavior; and

(4) Plaintiff’s claim based on the violation of Judiciary Law

§ 487 (“Section 487”) should be dismissed because the alleged

misrepresentation     did   not   occur      while   the   parties   were

engaged in litigation.

     Plaintiff     responds   that     (1)    the    fraud,   breach   of

fiduciary duty, and negligent misrepresentations claims are

not duplicative because they have separate factual bases and

different damages; (2) the Complaint sufficiently alleges

that Reid suffered damages proximately caused by Defendants’

malpractice; (3) the IIED claim is timely and otherwise

meritorious; and (4) the Section 487 claim survives because

Defendants fraudulently represented that Reid was a party to

an action.

                                   7
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 8 of 17



                            II.        STANDARD OF REVIEW

       “To survive a motion to dismiss [pursuant to Federal

Rule 12(b)(6)], a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This standard is met “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Id. A court should not dismiss a complaint for

failure    to       state    a     claim       if   the    factual        allegations

sufficiently “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. The task of the Court in

ruling    on    a   motion        to   dismiss      is    to    “assess    the   legal

feasibility of the complaint, not to assay the weight of the

evidence which might be offered in support thereof.” In re

Initial Pub. Offering Sec. Litig., 383 F. Supp. 2d 566, 574

(S.D.N.Y. 2005) (internal quotation marks omitted). The Court

must   accept       all   well-pleaded          factual        allegations    in   the

Complaint as true and draw all reasonable inferences in

Plaintiffs’ favor. See Chambers, 282 F.3d at 152 (citing

Gregory v. Daly, 243 F.3d 687, 691 (2d Cir. 2011)).

                                  III.     DISCUSSION



                                           8
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 9 of 17



  A. Fraud, Negligent      Misrepresentation,      and   Breach   of
     Fiduciary Duty

     Defendants argue these three claims should be dismissed

as duplicative of the legal malpractice claim. Defendants

correctly note that when a cause of action such as fraud or

negligent misrepresentation is based on the same facts as a

legal malpractice claim, those claims can be dismissed as

duplicative. MIG, Inc. v. Paul, Weiss, Rifkind, Wharton &

Garrison, L.L.P., 701 F. Supp. 2d 518, 532 (S.D.N.Y. 2010);

Decker v. Nagel Rice LLC, No. 09 Civ. 9878, 2010 WL 2346608,

at *4 (S.D.N.Y. May 28, 2010); Daniels v. Turco, 923 N.Y.S.2d

848 (App. Div. 2011). And, it is likewise true that it is not

the theory behind the claim that renders it duplicative, but

rather the factual premises and damages that matter. Estate

of Nevelson v. Carro, Spanbock, Kaster & Cuiffo, 736 N.Y.S.2d

668 (App. Div. 2002). At this stage, while drawing all

inferences in favor of Plaintiff, the Court concludes that

dismissal of the fraud and negligent misrepresentation claims

would be premature.

     Plaintiff makes numerous allegations that he contends

form the basis of his fraud and negligent misrepresentation

claims but not his legal malpractice claim. (See, e.g.,

Complaint ¶¶ 48, 55, 60.); accord MIG, 701 F. Supp. 2d at

533; Lytell v. Lorusso, 74 A.D.3d 905, 907 (App Div. 2d Dept.


                                 9
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 10 of 17



2010). In addition, Plaintiff adequately alleges damages

separate and apart from those associated with the legal

malpractice claim. For example, it is possible that Plaintiff

will be able to recover the consequential damages he claims,

unrelated to those damages he allegedly suffered as a result

of failing to prevail in the attempted FINRA arbitration and

state action. (See Complaint ¶¶ 70, 75.) Thus, further factual

development    is   warranted    to   determine    the   extent   of

Plaintiff’s alleged damages, and which claims might give rise

to those alleged damages.

     Plaintiff’s claim of breach of fiduciary duty, on the

other hand, may be dismissed now. Plaintiff pleads no duty

separate from Defendants’ duty to pursue Reid’s claims as his

attorneys. Claims asserting attorney liability for breach of

fiduciary duty are “coextensive” with legal malpractice.

Weil, Gotshal & Manges, LLP v. Fashion Boutique of Short

Hills, Inc., 10 A.D.3d 267, 271-72 (N.Y. App. Div. 2004); see

also Kirk v. Heppt, 532 F. Supp. 2d 586, 591 (S.D.N.Y. 2008).

Without an allegation that Defendants breached a duty they

owed to Reid not encompassed by the duty to vigorously pursue

Reid’s claims, the breach of fiduciary duty claim is properly

dismissed as duplicative of the legal malpractice claim. See,

e.g., Weil, Gotchal & Manges, 10 A.D.3d at 271-72; Estate of

Nevelson, 736 N.Y.S.2d at 668; Murray Hill Invs. v Parker

                                 10
 Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 11 of 17



Chapin Flattau & Klimpl, LLP, 759 N.Y.S.2d 463 (N.Y. App.

Div. 2003).

  B. Legal Malpractice

      “To prevail on a claim of legal malpractice . . . a

plaintiff      must   establish    the    failure   of   an   attorney    to

exercise the degree of skill commonly exercised by an ordinary

member    of   the    legal   community,    proximately       resulting   in

damages to the client.” Schweizer v. Mulvehill, 93 F. Supp.

2d 376, 393 (S.D.N.Y. 2000). “The four elements of a legal

malpractice claim are: (1) the duty of the professional to

use such skill, prudence, and diligence as other members of

his profession commonly exercise; (2) a breach of that duty;

(3)   a   proximate     causal    connection   between    the    negligent

conduct and the resulting injury; and (4) actual damage

resulting from the professional's negligence.” Id.; Kirk, 532

F. Supp. 2d at 591.

      “To establish the element of causation, a plaintiff must

show that he or she would have prevailed in [an] underlying

action . . . but for the attorney’s negligence.” Snolis v.

Clare, 917 N.Y.S.2d 299, 301 (App. Div. 2011); see also Rubens

v. Mason, 527 F.3d 252, 254–55 (2d Cir. 2008). Although this

causation requirement is a “high bar to attorney malpractice

liability,” Flutie Bros. LLC. v. Hayes, No. 04 Civ. 4187,

2006 WL 1379594, at *5 (S.D.N.Y. May 18, 2006), at the motion

                                     11
Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 12 of 17



to dismiss stage, a plaintiff “need only allege, not prove,

the proximate cause element of the legal malpractice claim,”

Even St. Prods., Ltd. v. Shkat Arrow Hafer & Weber, LLP, 643

F. Supp. 2d 317, 322 (S.D.N.Y. 2008). Still, “[t]he question

of whether a pleading sufficiently alleges proximate cause

. . . is appropriately considered by the court on a motion to

dismiss.”    Henkel    v.   Wagner,      No.    12   Civ.       4098,   2013   WL

12084503, at *6 (S.D.N.Y. Mar. 18, 2013).

        Given the lenient standard for a motion to dismiss, it

would be premature to dismiss Plaintiff’s legal malpractice

claim     now.   Defendants’     argument       in    principle         is   that

Plaintiff failed to adequately identify claims that he would

have prevailed on but for Defendants’ negligence. (See Motion

at 3.) Although the Complaint is brief regarding the claims

Reid may have prevailed on had they been prosecuted, the

proposed    amended    complaint      is    helpful        in    expanding     on

specific     claims,    including        violation         of    New    Jersey’s

Conscientious Employee Protection Act and ICAP’s wrongful

termination of Reid’s employment. (See Dkt No. 21-1, ¶¶ 84-

94.) Given the two documents are consistent, and taking the

factual     allegations       regarding        Reid’s       termination        and

Defendants’      negligence    to   be     true,     the    Complaint        makes

plausible allegations that Reid may have recovered damages

under now time-barred theories. Of course, if discovery were

                                    12
Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 13 of 17



to show that Reid cannot prevail on these theories, the Court

can again consider Defendants’ arguments at a later point.

Until then, the Court is persuaded that dismissal would be

premature.

  C. Intentional Infliction of Emotional Distress

      “The   state   law    tort     of    intentional       infliction    of

emotional    distress   has       four    elements:    (1)    extreme     and

outrageous conduct, (2) intent to cause severe emotional

distress, (3) a causal connection between the conduct and the

injury, and (4) severe emotional distress.” Bender v. City of

New   York, 78   F.3d      787,    790    (2d   Cir.   1996); Silver       v.

Kuehbeck, No. 05 Civ. 35, 2005 WL 2990642, at *7 (S.D.N.Y.

Nov. 7, 2005); Howell v. N.Y. Post Co., 612 N.E.2d 699 (N.Y.

1993). “[T]he requirements of the rule are rigorous, and

difficult to satisfy.” Id. Given the “rigorous” requirements,

courts often dismiss claims under the “extreme and outrageous

conduct” prong as a matter of law. Id. (holding that “the

outrageousness element” is “susceptible to determination as

a matter of law”). “Liability has been found only where the

conduct has been so outrageous in character, and so extreme

in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in

a civilized community.” Murphy v. Am. Home Prods. Corp., 58



                                     13
Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 14 of 17



N.Y.2d 293, 303 (1983) (quoting Restatement (Second) of Torts

§ 46 (“Restatement”) cmt d).

     The Court is not persuaded that the allegations in the

Complaint, including Defendants’ misrepresentation of the

status of a lawsuit, the status of filings in an arbitration,

or the existence of and attendance at a court conference, are

examples of “extreme and outrageous” conduct giving rise to

a IIED claim. See Green v. Leibowitz, 500 N.Y.S.2d 146 (App

Div. 1986) (“The conduct complained of in the case at bar,

viz., intentional misrepresentations concerning the status

and filing of the plaintiff’s disability claim, does not rise

to a level of ‘extreme outrage’, nor does it exceed ‘all

bounds   usually   tolerated    by    decent   society.’”(quoting

Restatement)). While the allegations in the Complaint, if

true, raise serious questions about Defendants’ practice of

law, it does not follow that this conduct exceeds “all bounds

usually tolerated by decent society.” Restatement, cmt. d.

     Plaintiff cites very little authority for his theory

that the behavior alleged is “extreme and outrageous” as

required for an IIED claim. Instead, Plaintiff largely relies

on the fact that if his allegations are proven, Defendants

would likely be subject to sanction by the New York State bar

authorities. See In re Brown, 32 A.D.3d 13, 14-15 (N.Y. App.

Div. 2006). But Plaintiff points to no authority suggesting

                                14
    Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 15 of 17



that a breach of professional ethical obligations alone is

enough      to   demonstrate      extreme       or   outrageous     conduct.

Plaintiff instead relies on Conradt v. NBC Universal, Inc.,

which      stated    that   the   breach        of   professional   ethical

obligations combined with the plaintiff’s “position of power,

both with its ability to disseminate information to the public

and with its apparent influence over the police” might give

rise to an IIED claim. 536 F. Supp. 2d 380, 397 (S.D.N.Y.

2008). There are no similar allegations here. Therefore,

because Plaintiff relies only on conduct of the alleged breach

of     Defendants’    professional        and    ethical   obligations   as

lawyers, conduct which again is certainly, if true, a serious

breach of the duties lawyers owe to clients, the Court is not

persuaded it exceeds “all bounds usually tolerated by decent

society.” The Court will dismiss Plaintiff’s IIED claim as a

matter of law. 3

     D. Violation of Judiciary Law § 487

        An attorney violates Judiciary Law § 487 if the attorney

engages in “any deceit or collusion, or consents to any deceit

or collusion, with intent to deceive the court or any party.”

Courts have interpreted the scope of Section 487 –- through

the language “the court or any party” -- to expressly limit


3 Because the Court is persuaded that the IIED claim should be dismissed
it is not necessary to reach the parties arguments with respect to the
statute of limitations.

                                     15
Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 16 of 17



the statute to conduct that occurs during the pendency of

litigation. See Bill Birds, Inc. v. Stein Law Firm, P.C., 35

N.Y.3d 173, 178 (2020); Loof v. Lawton, 97 N.Y. 478, 482

(1982); see also O’Brian v. Alexander, 898 F. Supp. 162, 168-

69 (S.D.N.Y. 1995). Further, courts have noted that because

violations of Section 487 are criminal acts, the court “must

be circumspect to ensure that penal responsibility is not

extended beyond the fair scope of the statutory mandate.”

Bill Birds, 35 N.Y.3d at 178. Plaintiff concedes that no

lawsuit was ever initiated by Defendants on his behalf. (See

Dkt. No. 21, at 6.) Therefore, because none of Defendants’

alleged wrongful conduct occurred during the pendency of

pertinent litigation, the Court will dismiss this claim.

     Plaintiff argues that because he was fraudulently told

that he was a party to an action, his case is unique and can

proceed. While his case may be unique, Plaintiff does not

adequately explain how that fact satisfies the element that

the requisite deceit occur during the pendency of litigation.

Instead,   that   interpretation     conflicts   with   the   express

language of the statute, and therefore the Section 487 claim

can be properly dismissed.

                          IV.   CONCLUSION

     For the reasons stated above, it is hereby



                                16
Case 1:20-cv-01817-VM Document 22 Filed 01/12/21 Page 17 of 17



     ORDERED that the Motion (Dkt. No. 17) of defendants

Jonathan Sack, Michael Mui, and Sack & Sack, LLP is GRANTED

as to Counts IV (Breach of Fiduciary Duty), V (Judiciary Law

§ 487), and VI (Infliction of Emotional Distress) of the

complaint of plaintiff Bruce Reid, and DENIED as to the

remaining claims.

SO ORDERED.

Dated: New York, New York
       12 January 2021




                                17
